DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response submitted on April 18, 2022 has been entered. 
Claims 1-6 are examined in this Office action.

Improper Markush Group
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on April 18, 2022 overcame the rejection of record.

Claim Rejections - 35 USC § 112
Written Description
Claims 1-2 and 4-6 remain rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 6-13 in the Office action mailed 01/18/2022.
	The claims are drawn to a recombinant DNA molecule comprising a DNA sequence with at least 95% (or at least 97%) sequence identity to SEQ ID NO:15, or to a fragment of SEQ ID NO:15 that has gene-regulatory activity, which sequence is operably linked to a heterologous transcribable polynucleotide molecule; wherein the heterologous transcribable polynucleotide molecule comprises a gene of agronomic interest; and further wherein the gene of agronomic interest confers herbicide tolerance or pest resistance in plants. 
	The Specification describes the identification and cloning of regulatory elements from several monocot species including Tripsacum dactyloides, commonly called Eastern gamagrass   (page 26, paragraph 00083). The sequence set forth in SEQ ID NO:15 is described as a promoter of a RCc3 protein, P-Td.RCc3_2:1 (Id.; see also Example 1, pages 27-28, paragraph 00086, Table 1). The corresponding plasmid construct comprising SEQ ID NO:15 was named pMON264050 (page 29, Table 1).
 	Applicants describe the analysis of several regulatory elements driving GUS in transgenic corn (Example 2, pages 28-29, paragraphs 00087-00092). The average R0 GUS expression observed for each transformation was recorded and an average expression level and standard error determined based upon the measurements taken of samples derived from multiple transformation events (page 29, paragraph 00092). 
	Applicants have provided average GUS protein expression data in transformed corn leaf protoplasts (page 39, Table 7; see pMON264050 values), in corn root protoplasts (page 40, Table 8; see pMON264050 values), and in stably transformed corn plants (page 42, Table 9; see pMON264050 values). 
	Applicants have only reduced to practice the regulatory function of the entire polynucleotide of SEQ ID NO:15, but have not reduced to practice any one of the broadly claimed sequences or unspecified fragments thereof, which should have gene-regulatory activity. 
	With the exception of the entire length of the polynucleotide of SEQ ID NO:15, Applicants have not reduced to practice any other polynucleotide having at least 95%, at least 97% identity to SEQ ID NO:15; wherein said sequences are operably linked to a heterologous transcribable molecule, and also confer gene-regulatory function.
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	Applicants broadly claim a genus of all possible DNA sequence with at least 95% sequence identity to SEQ ID NO:15, which have gene-regulatory activity in all possible plants. As such, the claims encompass a huge scope of nucleic acids that share some level of homology to SEQ ID NO:15. However, Applicants do not describe a representative number of species of the broadly claimed genera of compositions that would have the required function. 
	The polynucleotide of SEQ ID NO:15 appears to be a promoter region sequence from a RCc3 gene from Tripsacum dactyloides. However, the Specification fails to identify which sequences, fragments or structures within SEQ ID NO:15 are required for the claimed function. Presumably, the sequence of SEQ ID NO:15 has some domains/motifs that are required for the claimed gene-regulatory activity. However, no binding domains/sites of any kind are identified by the Specification, and the structural features that distinguish a fragments of nucleotides that are required for retaining the gene-regulatory activity of SEQ ID NO:15 are thus not provided. 
	BLASTing® SEQ ID NO:15 in the GenBank produces only the following five significant alignments with SEQ ID NO:15. See below.1  

    PNG
    media_image1.png
    301
    1213
    media_image1.png
    Greyscale
Bottom of Form

	Therefore, it is unclear how (and which) of the claimed fragments of SEQ ID NO:15 could have the claimed gene-regulatory activity, and would be capable of driving the expression of a gene of agronomic interest in a plant. 
	Instant SEQ ID NO:15 is 903 nucleotides long. 
	Applicants’ exemplified species appears to be of DNA sequences having gene-regulatory activity, and having at least 95% sequence identity to SEQ ID NO:15. However, Applicants have not reduced to practice a representative number of species to adequately describe the broadly claimed genus of all possible modifications of the 903-nucleotides long SEQ ID NO:15, and in all possible plants. The Specification does not provide adequate guidance with respect to biological activity, or modifying the functional activity of the claimed genus of DNA sequences; and in all transgenic plants. 
	Reducing to practice a genus of DNA sequences with all possible single nucleotide substitutions relative to the 903-nucleotides long polynucleotide of SEQ ID NO:15 would require describing and reducing to practice 3903 polynucleotide sequences. DNA sequences having 95% sequence identity relative to the polynucleotide of SEQ ID NO:15 would have 45 random nucleotide substitutions relative to SEQ ID NO:15. Accordingly, 45 x 3903 DNA sequences would need to be described and reduced to practice. However, the instant Specification fails to provide guidance for which nucleotides of SEQ ID NO:15 can be altered and/or duplicated, and to which nucleotides, and also which nucleotides must not be changed, to maintain the gene-regulatory functional activity. The Specification also fails to provide guidance for which nucleotides can be deleted and which regions of the DNA sequence of SEQ ID NO:15 can tolerate insertions while still maintaining a gene-regulatory function. 
	Similar considerations apply to DNA sequences having 97% sequence identity to the polynucleotide of SEQ ID NO:15.
	It is known in the art that the function of unspecified promoter fragments is unpredictable. For example, the intact CaMV 35S promoter confers constitutive expression upon heterologous genes in most plants; however, the promoter has a modular organization, and selected promoter domains confer tissue-specific expression; which further differ in different plant species (Benfey and Chua, 1990, The Cauliflower Mosaic Virus 35S Promoter: Combinatorial Regulation of Transcription in Plants, Science 250: 959-966; see IDS filed 08/14/2019). It is also known in the art that the function of unspecified promoter fragments is unpredictable. Furthermore, Morton et al., 2014, Paired-End Analysis of Transcription Start Sites in Arabidopsis Reveals Plant-Specific Promoter Signatures, The Plant Cell 26: 2746–2760 (see IDS filed 08/14/2019) teach that high-throughput transcription start site sequencing is necessary for detailed promoter analysis. The work requires analysis of thousands of plants. As well, prior analyses using thousands of plants has only managed to produce some consensus sites for the most basic promoter elements (page 2754,  right-hand col., second paragraph – page 2756, right-hand col., first paragraph). These factors do not appear to have been adequately addressed in the instant application.
	It is also known in the art that the plant promoter (i.e., gene-regulatory) sequences are diverse and complex. The unpredictable state of the art is corroborated by the recent review article of Dutt and co-workers (Dutt et al., 2014, Temporal and spatial control of gene expression in horticultural crops, Horticulture Research 1, 14047: 1-17, at page 1 (see IDS filed 08/14/2019)). Dutt et al. describe that plant promoters are divided into two regions: a core promoter region and upstream regulatory regions. The core promoter consists of a 50–100 bp sequence adjacent to the transcription initiation site and flanking sequences, and consists of two key genetic elements: the TATA box (present in most promoters) and/or an initiator (Inr) element overlapping the transcription start site. Id. The upstream promoter regions of 1–2 kb or more contains several cis-regulatory elements that serve as the binding sites for gene-specific regulators. These include multiple cis-regulatory elements whose distribution and presence contribute to the expression pattern of that particular gene. The presence of several cis-acting elements can contribute to the complex expression profile of a particular gene and their differential combinatorial interactions with the transcription factors result in expression of the adjacent gene to be either constitutive, induced by external factors, tissue-specific or some combination of these. Id. These factors do not appear to have been adequately addressed in the instant disclosure, with respect to claimed SEQ ID NO:15.
	Similarly, it is known in the art that the gene regulatory regions (e.g., promoters) in plants are significantly heterogeneous. The average length of 5’ UTRs, which is roughly constant among eukaryotes, is about 200 nucleotides (Mignone et al., 2011, mRNA Untranslated Regions (UTRs), In: eLS, John Wiley & Sons, Ltd: Chichester, pp 1-5, at page 1, left-hand col., penultimate paragraph; see IDS filed 08/14/2019). At the time of invention it was unknown in the art how to make the instantly claimed modifications relative to SEQ ID NO:15 and retain the function of a promoter (gene-regulatory) activity, as recited in the claims.
	Therefore, neither the disclosure nor the art (e.g., GenBank) provide adequate description of the claimed DNA sequence fragments of SEQ ID NO:15 that would confer the recited gene-regulatory function. The Applicants fail to describe structural features common to the genus of claimed sequence fragments allegedly responsible for the recited function(s), e.g., how exactly  the myriad of possible DNA sequences with at least 95% or 97% sequence identity to SEQ ID NO:15 are causally related to the recited gene-regulatory activity. 
	Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of broadly claimed DNA sequences with at least 95% sequence identity (or at least 97% sequence identity) to SEQ ID NO:15, which, when operably linked to a transcribable polynucleotide, would be able to drive its expression, as it does not provide an adequate description of the claimed genera of sequences. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the correlation between the broadly claimed genera of sequences and the recited gene-regulatory activity, it remains unclear what features or method steps are capable of performing the claimed function; the Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on April 18, 2022 have been carefully considered but they were not found to be persuasive. Applicants reference the claim amendments (Remarks, page 9, second paragraph), and they argue that “the identification of domains responsible for the activity” recited in the claims provides the necessary information for a person of skill in the art to conclude that Applicants would have been in possession of the claimed genus of nucleic acid sequences (Id., page 10, second paragraph; emphasis in original). Applicants argue that they would have been in possession of the claimed genus based on the disclosure of “a single sequence” having the claimed activity. Id; emphasis in original. Applicants argue that Example 11B in the USPTO Guidelines states that nucleic acids that encode a polypeptide with at least 85% amino acid sequence identity to the claimed sequence coupled with a functional limitation are adequately described (Id., last paragraph), and they argue parallels with the disclosure of instant SEQ ID NO:15 (Id., page 11, first full paragraph). Applicants argue that the creation of variants of SEQ ID NO:15 which maintain the general functionality of SEQ ID NO:15 are expressly described at para. [00048] (Id., page 12, last paragraph). Applicants argue that a person of skill in the art would understand that variants and fragments of a given promoter sequence can maintain promoter activity (Id., pages 13-15, section 3). In support of their argument, Applicants have also provided Exhibits A-C, as articles which describe the alteration and modification of promoter sequences (Id., pages 13-15).
	The Examiner disagrees. In contrast to Applicants’ arguments, Example 11B in the USPTO Guidelines is concerned with nucleic acids that encode a polypeptide. In contrast to that fact pattern, the instant claims are not directed to nucleic acids that encode a polypeptide; instead, they are directed to compositions derived from a full-length promoter sequence (SEQ ID NO:15), and which have the function of gene-regulatory activity. It is known in the art that promoters have different requirements for a structure-function correlation. 
	A fairer reading of Applicants’ paragraph 00048 on page 14 reveals the following general statement and broad description of possible “variants”:

    PNG
    media_image2.png
    342
    573
    media_image2.png
    Greyscale


	Whether or not one of ordinary skill in the art could identify a sequence that is 95% (or 97%) identical to SEQ ID NO:15, and then test the sequence for activity is immaterial to whether the description requirement is met. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. ”AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc.,759 F.3d 1285, 1300 (Fed. Cir. 2014).
	In this area of the unpredictable arts (biotechnology, chemistry), Applicants have only reduced to practice one species – the full length of SEQ ID NO:15, as a DNA sequence that regulates gene activity. However, it is known in the art that the plant promoter (i.e., gene-regulatory) sequences are diverse and complex, as described in the previous Office action and supra. The unpredictable state of the art previously established by the Examiner is corroborated by the previously-discussed review article of Dutt and co-workers. 
	The Exhibits provided by Applicants further corroborate the unpredictability with respect to promoter deletions and domains necessary and sufficient for gene-regulatory function; both in terms of fragment length and in terms of sequence identity/structure. For example, the reference provided in Exhibit B (Piechulla et al., 1998, Identification of tomato Lhc promoter regions necessary for circadian expression, Plant Molecular Biology 38: 655-662) identifies an ACCNNNNATC sequence/motif/ element as a gene-regulatory element; in contrast, instant SEQ ID NO:15 is devoid of such an ACCNNNNATC sequence (data not shown). 
	Aside from the TATA box, it is therefore unclear which domains/motifs/elements of instant SEQ ID NO:15 are responsible for the required gene-regulatory function. Also, SEQ ID NO:15 includes eight TATA sequences (at positions 3-6, 66-69, 151-154, 431-434, 455-458, 506-510, 604-607, and 873-876). It is unclear which of these TATA sequences is the TATA box that is necessary and sufficient for the claimed gene-regulatory function; and conversely, how many and which of these TATA sequences may be removed while still preserving the gene-regulatory function of SEQ ID NO:15. 
	Furthermore, the art recognizes that even if a given motif is identified by a computer program, it is unpredictable whether this domain actually is involved in any promoter activity and how it functions for a given promoter. For example, Rombauts et al., 1999, PlantCARE, a plant cis-acting regulatory element database, Nucleic Acid Research 27: 295-296 teach that using bioinformatics (e.g., the PlantCARE database) means using these programs to “include in our listing, besides experimental sites, putative and ‘likely to be’ elements, and to leave the possibility of investigating such sites to those who encounter them” (page 295, right-hand col., last paragraph). This leads the investigator “to a confirmation or rejection of element” (sentence bridging pages 295-296). Thus, the art fully recognizes that merely identifying possible elements using one or more of the computer programs is not sufficient for determining the active sites of the promoter. Rather, running the program is an invitation to one to perform additional experimentation to determine which elements are involved in the promoter’s specific function. 
	See In re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification. The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s). 
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Three sequences are from Digitaria exilis, and two sequences are from Zea mays.